—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Respondent found that petitioner’s alleged injury was not the result of a sudden, fortuitous mischance which was unexpected or out of the ordinary. Instead, respondent determined that it resulted from a risk inherent in the task petitioner was performing while he was employed as a police officer. Accordingly, respondent concluded that the injury did not constitute an accident within the meaning of the Retirement and Social Security Law. Because this determination denying petitioner’s *717application for accidental disability retirement benefits is supported by substantial evidence, it must be upheld.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.